Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

Registration Rights Agreement, dated as of September 18, 2006, by and among
Exide Technologies, a Delaware corporation (“Company”), and the stockholders
signatories hereto.

W I T N E S S E T H :

WHEREAS, this Agreement is being entered into in connection with the Standby
Purchase Agreement dated as of June 28, 2006, as amended on August 1, 2006 (the
“Standby Purchase Agreement”), among the Company, Tontine Capital Partners,
L.P., Arklow Capital, LLC and Legg Mason Investment Trust, Inc.;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
and in the recitals above shall have the following meanings:

“Additional Holders” shall mean the Permitted Assignees of Registrable
Securities who, from time to time, acquire Registrable Securities from a Holder
or Holders and own Registrable Securities at the relevant time, agree to be
bound by the terms hereof and become Holders for purposes of this Agreement.

“Affiliate” of a Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such other Person. For purposes of this definition,
“control” shall mean the ability of one Person to direct the management and
policies of another Person.

“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.

“Closing Date” shall have the meaning assigned to such term in the Standby
Purchase Agreement.

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.

“Common Stock” shall mean the shares of common stock, $.01 par value per share,
of Company, as adjusted to reflect any merger, consolidation, recapitalization,
reclassification, split-up, stock dividend, rights offering or reverse stock
split made, declared or effected with respect to the Common Stock.

“Company” shall have the meaning assigned to such term in the preamble.

“Demand Registration” shall have the meaning assigned to such term in
Section 2(b) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Holder” shall mean any (i) Person who owns Registrable Securities at the
relevant time and is a party to this Agreement or (ii) any Additional Holder.

“Majority Holders” shall mean Holders holding at the time, shares of Registrable
Securities representing more than 50% of the then outstanding Registrable
Securities.

“Permitted Assignee” shall mean any (a) Affiliate of any Holder who acquires
Registrable Securities from such Holder, or its Affiliates, or (b) any other
Person who acquires any Registrable Securities of any Holder or Holders who is
designated as a Permitted Assignee by such Holder in a written notice to
Company; provided, however, that the rights of any Person designated as a
Permitted Assignee referred to in the foregoing clause (b) shall be limited if,
and to the extent, provided in such notice.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Registrable Securities” shall mean the Common Stock of Company owned by the
Holders as of the date hereof or at any time in the future; and, if as a result
of any reclassification, stock dividends or stock splits or in connection with a
combination of shares, recapitalization, merger, consolidation, sale of all or
substantially all of the assets of Company or other reorganization or other
transaction or event, any capital stock, evidence of indebtedness, warrants,
options, rights or other securities (collectively “Other Securities”) are issued
or transferred to a Holder in respect of Registrable Securities held by the
Holder, references herein to Registrable Securities shall be deemed to include
such Other Securities.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Shelf Registration” means a registration effected pursuant to Section 2(a)
hereof.

“Shelf Registration Statement” means a “shelf” registration statement of Company
relating to a “shelf” offering in accordance with Rule 415 of the Securities
Act, or any similar rule that may be adopted by the Commission, pursuant to the
provisions of Section 2(a) hereof which covers all of the Registrable Securities
held by the Holders, on an appropriate form under the Securities Act, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

“Standby Purchase Agreement” shall have the meaning assigned to such term in the
recitals.

2. Required Registration.

(a) Company shall use its reasonable best efforts to cause a Shelf Registration
Statement to be filed and declared effective by the Commission within 90 days
after the Closing Date. Each Holder as to which any Shelf Registration is being
effected agrees to furnish to Company all information with respect to such
Holder necessary to make any information previously furnished to Company by such
Holder not misleading. Company agrees to use its reasonable best efforts to keep
the Shelf Registration Statement continuously effective for as long as any
Holder holds Registrable Securities. Company further agrees, if necessary, to
promptly supplement or amend the Shelf Registration Statement, if required by
the rules, regulations or instructions applicable to the registration form used
by Company for such Shelf Registration Statement or by the Securities Act or by
any other rules and regulations thereunder for shelf registrations, and Company
agrees to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the
Commission.

(b) At any time the Shelf Registration Statement covering all Registrable
Securities is not effective and after receipt of a written request from the
Holders of Registrable Securities requesting that Company effect a registration
under the Securities Act covering at least 10% of the Registrable Securities
outstanding as of the Closing Date (a “Demand Registration”), and specifying the
intended method or methods of disposition thereof, Company shall promptly notify
all Holders in writing of the receipt of such request and each such Holder, in
lieu of exercising its rights under Section 3 may elect (by written notice sent
to Company within 10 Business Days from the date of such Holder’s receipt of the
aforementioned Company’s notice) to have Registrable Securities included in such
Demand Registration thereof pursuant to this Section 2. Thereupon Company shall,
as expeditiously as is possible, use its reasonable best efforts to effect the
registration under the Securities Act of all shares of Registrable Securities
which Company has been so requested to register by such Holders for sale, all to
the extent required to permit the disposition (in accordance with the intended
method or methods thereof, as aforesaid) of the Registrable Securities so
registered; provided, however, that Company shall not be required to effect more
than two (2) registrations of any Registrable Securities pursuant to this
Section 2, unless Company shall be eligible at any time to file a registration
statement on Form S-3 (or other comparable short form) under the Securities Act,
in which event there shall be no limit on the number of such registrations
pursuant to this Section 2.

(c) A registration will not count as a Demand Registration until it has become
effective (unless the requesting Holders withdraw all their Registrable
Securities and Company has performed its obligations hereunder in all material
respects, in which case such demand will count as a Demand Registration unless
the requesting Holders pay all registration expense in connection with such
withdrawn registration); provided, however, that if, after it has become
effective, an offering of Registrable Securities pursuant to a registration is
interfered with by any stop order, injunction or other order or requirement of
the Commission or other governmental agency or court or is withdrawn because of
any development affecting Company, such registration will be deemed not to have
been effected and will not count as a Demand Registration.

(d) If the managing underwriter of a Demand Registration shall advise Company in
writing that, in its opinion, the distribution of the Registrable Securities
requested to be included in the Demand Registration would materially and
adversely affect the distribution of such Registrable Securities, then all
selling Holders shall reduce the amount of Registrable Securities each intended
to distribute through such offering on a pro-rata basis.

3. Incidental Registration. If Company at any time proposes to file on its
behalf and/or on behalf of any of its security holders (the “demanding security
holders”) a registration statement under the Securities Act on any form (other
than a registration statement on Form S-4 or S-8 or any successor form for
securities to be offered in a transaction of the type referred to in Rule 145
under the Securities Act or to employees of Company pursuant to any employee
benefit plan, respectively) for the general registration of securities, it will
give written notice to all Holders at least 20 days before the initial filing
with the Commission of such registration statement, which notice shall set forth
the intended method of disposition of the securities proposed to be registered
by Company. The notice shall offer to include in such filing the aggregate
number of shares of Registrable Securities as such Holders may request.

Each Holder desiring to have Registrable Securities registered under this
Section 3 shall advise Company in writing within 10 Business Days after the date
of receipt of such offer from Company, setting forth the amount of such
Registrable Securities for which registration is requested. Company shall
thereupon include in such filing the number of shares of Registrable Securities
for which registration is so requested, subject to the next sentence, and shall
use its reasonable best efforts to effect registration under the Securities Act
of such shares. If the managing underwriter of a proposed public offering shall
advise Company in writing that, in its opinion, the distribution of the
Registrable Securities requested to be included in the registration concurrently
with the securities being registered by Company or such demanding security
holder would materially and adversely affect the distribution of such securities
by Company or such demanding security holder, then all selling security holders
(including the demanding security holder who initially requested such
registration) shall reduce the amount of securities each intended to distribute
through such offering on a pro-rata basis. Except as otherwise provided in
Section 5, all expenses of such registration shall be borne by Company.

4. Registration Procedures. If Company is required by the provisions of
Section 2 or 3 to use its reasonable best efforts to effect the registration of
any of its securities under the Securities Act, Company will, as expeditiously
as possible:

(a) prepare and file with the Commission a registration statement with respect
to such securities and use its reasonable best efforts to cause such
registration statement to become and remain effective for a period of time
required for the disposition of such securities by the holders thereof, but not
to exceed 180 days (other than the Shelf Registration Statement which shall be
kept effective for such period as provided in Section 2(a));

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all securities covered by such registration statement until the earlier of
such time as all of such securities have been disposed of in a public offering
or the expiration of 180 days (other than the Shelf Registration Statement which
shall be kept effective for such period as provided in Section 2(a));

(c) furnish to such selling security holders such number of copies of a summary
prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;

(d) use its reasonable best efforts to register or qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States as each holder of such
securities shall request (provided, however, that Company shall not be obligated
to qualify as a foreign corporation to do business under the laws of any
jurisdiction in which it is not then qualified or to file any general consent to
service or process), and do such other reasonable acts and things as may be
required of it to enable such holder to consummate the disposition in such
jurisdiction of the securities covered by such registration statement;

(e) promptly notify each Holder whose Registrable Securities are intended to be
covered by such registration statement and each underwriter and, if requested by
any such Person, confirm such notice in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (ii) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, (iii) any
request by the Commission for the amending or supplementing of such registration
statement or prospectus or for additional information; and (iv) of the happening
of any event which makes any statement made in a registration statement or
related prospectus untrue or which requires the making of any changes in such
registration statement, prospectus or documents so that they will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and, as promptly as practicable thereafter, prepare and file with
the Commission and furnish a supplement or amendment to such prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and the time period
during which such registration statement is required to remain effective shall
be extended for the time period during which such prospectus is so suspended;

(f) furnish, at the request of any Holder requesting registration of Registrable
Securities pursuant to Section 2, on the date that such shares of Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such Registrable Securities are not being sold through
underwriters, on the date that the registration statement with respect to such
shares of Registrable Securities becomes effective, (1) an opinion, dated such
date, of the independent counsel representing Company for the purposes of such
registration, addressed to the underwriters, if any, and if such Registrable
Securities are not being sold through underwriters, then to the Holders making
such request, in customary form and covering matters of the type customarily
covered in such legal opinions; and (2) a comfort letter dated such date, from
the independent certified public accountants of Company, addressed to the
underwriters, if any, and if such Registrable Securities are not being sold
through underwriters, then to the Holder making such request and, if such
accountants refuse to deliver such letter to such Holder, then to Company, in a
customary form and covering matters of the type customarily covered by such
comfort letters and as the underwriters or such Holder shall reasonably request.
Such opinion of counsel shall additionally cover such other legal matters with
respect to the registration in respect of which such opinion is being given as
such Holders may reasonably request. Such letter from the independent certified
public accountants shall additionally cover such other financial matters
(including information as to the period ending not more than five Business Days
prior to the date of such letter) with respect to the registration in respect of
which such letter is being given as the Holders of a majority of the Registrable
Securities being so registered may reasonably request;

(g) enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities; and

(h) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, but not later than 18 months after
the effective date of the registration statement, an earnings statement covering
the period of at least 12 months beginning with the first full month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act.

It shall be a condition precedent to the obligation of Company to take any
action pursuant to this Agreement in respect of the securities which are to be
registered at the request of any Holder that such Holder shall furnish to
Company such information regarding the securities held by such Holder and the
intended method of disposition thereof as Company shall reasonably request and
as shall be required in connection with the action taken by Company.

Each Holder agrees that, upon receipt of any notice from Company of the
happening of any event of the kind described in Section 4(e)(iv), such Holder
shall immediately discontinue such Holder’s disposition of Registrable
Securities pursuant to the registration statement relating to such Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4(e)(iv).

5. Expenses. All expenses incurred in complying with this Agreement, including,
without limitation, all registration and filing fees (including all expenses
incident to filing with any stock exchange or the National Association of
Securities Dealers, Inc.), printing expenses, fees and disbursements of counsel
for Company, the reasonable fees and reasonable expenses of counsel for the
selling security holders (selected by those holding a majority of the shares
being registered), expenses of any special audits incident to or required by any
such registration and expenses of complying with the securities or blue sky laws
of any jurisdiction pursuant to Section 4(d), shall be paid by Company, except
that:

(a) all such expenses in connection with any amendment or supplement to the
registration statement or prospectus filed more than 180 days after the
effective date of such registration statement because any Holder has not
effected the disposition of the securities requested to be registered shall be
paid by such Holder, other than with respect to the Shelf Registration; and

(b) Company shall not be liable for any fees, discounts or commissions to any
underwriter or any fees or disbursements of counsel for any underwriter in
respect of the securities sold by such Holder.

6. Indemnification and Contribution.

(a) In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, Company shall indemnify and hold
harmless to the fullest extent permitted by law the Holder of such Registrable
Securities, such Holder’s directors and officers, and each other person
(including each underwriter) who participated in the offering of such
Registrable Securities and each other person, if any, who controls such Holder
or such participating person within the meaning of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, to which such
Holder or any such director or officer or participating person or controlling
person may become subject under the Securities Act or any other statute or at
common law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon (i) any alleged untrue
statement of any material fact contained, on the effective date thereof, in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such Holder or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Holder or such director, officer
or participating person or controlling person in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that Company shall not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
actual or alleged untrue statement or actual or alleged omission made in such
registration statement, preliminary prospectus, prospectus or amendment or
supplement in reliance upon and in conformity with written information furnished
to Company by such Holder specifically for use therein or (in the case of any
registration pursuant to Section 2) so furnished for such purposes by any
underwriter. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Holder or such director, officer
or participating person or controlling person, and shall survive the transfer of
such securities by such Holder.

(b) Each Holder, by acceptance hereof, agrees to indemnify and hold harmless to
the fullest extent permitted by law Company, its directors and officers and each
other person, if any, who controls Company within the meaning of the Securities
Act against any losses, claims, damages or liabilities, joint or several, to
which Company or any such director or officer or any such person may become
subject under the Securities Act or any other statute or at common law, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon information provided in writing to Company by
such Holder specifically for use in the following documents and contained, on
the effective date thereof, in any registration statement under which securities
were registered under the Securities Act at the request of such Holder, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto. Notwithstanding the provisions of this paragraph (b) or
paragraph (d) below, no Holder shall be required to indemnify any person
pursuant to this Section 6 or to contribute pursuant to paragraph (d) below in
an amount in excess of the amount of the aggregate net proceeds received by such
Holder in connection with any such registration under the Securities Act.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person, except to the extent the indemnifying party is
actually prejudiced thereby) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing, which consent shall not be
unreasonably withheld or delayed. An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

(d) If the indemnification provided for in this Section 6 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro-rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

7. Certain Limitations on Registration Rights. Notwithstanding the other
provisions of this Agreement:

(a) Company shall not be obligated to register the Registrable Securities of any
Holder if, in the opinion of counsel to Company reasonably satisfactory to the
Holder and its counsel (or, if the Holder has engaged an investment banking
firm, to such investment banking firm and its counsel), the sale or other
disposition of such Holder’s Registrable Securities, in the manner proposed by
such Holder (or by such investment banking firm), may be effected without
registering such Registrable Securities under the Securities Act; and

(b) Company shall not be obligated to register the Registrable Securities of any
Holder pursuant to Section 2 if Company has had a registration statement, under
which such Holder had a right to have its Registrable Securities included
pursuant to Section 2 or 3, declared effective within six months prior to the
date of the request pursuant to Section 2; provided, however, that if any Holder
elected to have shares of its Registrable Securities included under such
registration statement but some or all of such shares were excluded pursuant to
the penultimate sentence of Section 3, then such six-month period shall be
reduced to three months.

(c) Company shall have the right to delay the filing or effectiveness of a
registration statement required pursuant to Section 2 hereof during one or more
periods aggregating not more than 90 days in any twelve-month period in the
event that (i) Company would, in accordance with the advice of its counsel, be
required to disclose in the prospectus information not otherwise then required
by law to be publicly disclosed and (ii) in the judgment of Company’s board of
directors, there is a reasonable likelihood that such disclosure, or any other
action to be taken in connection with the prospectus, would materially and
adversely affect any existing or prospective material business situation,
transaction or negotiation or otherwise materially and adversely affect Company.

8. Selection of Managing Underwriters. The managing underwriter or underwriters
for any offering of Registrable Securities to be registered pursuant to
Section 2 shall be selected by the holders of a majority of the Registrable
Securities being so registered and shall be reasonably acceptable to Company.

9. Interpretive Matters. Unless otherwise expressly provided or the context
otherwise requires, for purposes of this Agreement the following rules of
interpretation apply:

(a) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded. If the last
day of such period is a non-Business Day, the period in question ends on the
next succeeding Business Day.

(b) Any reference in this Agreement to gender includes all genders, and words
imparting the singular number also include the plural and vice versa.

(c) All references in this Agreement to any “Article,” or “Section,” are to the
corresponding Article or Section of this Agreement.

(d) The words “herein,” “hereinafter,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.

(e) The word “including” or any variation thereof means “including, but not
limited to,” and does not limit any general statement that it follows to the
specific or similar items or matters immediately following it.

10. Miscellaneous.

(a) No Inconsistent Agreements. Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders in this Agreement.

(b) Remedies. Each Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate. In any action or proceeding brought to enforce any provision of this
Agreement or where any provision hereof is validly asserted as a defense, the
successful party shall be entitled to recover reasonable attorneys’ fees in
addition to any other available remedy.

(c) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departure from the provisions hereof may not be given unless Company
has obtained the written consent of the Majority Holders.

(d) Notice Generally. All notices, demands, communications and deliveries
required or permitted by this Agreement shall be made in writing signed by the
party making the same, shall specify the Section of this Agreement pursuant to
which it is given or being made and shall be deemed given or made (i) on the
date delivered if delivered by telecopy or in person, (ii) on the third (3rd)
Business Day after it is mailed if mailed by registered or certified mail
(return receipt requested) (with postage and other fees prepaid) or (iii) on the
day after it is delivered, prepaid, to an overnight express delivery service
that confirms to the sender delivery on such day, as follows:

(i) If to any Holder, at its last known address appearing on the books of
Company maintained for such purpose.

(ii) If to Company, at:

Exide Technologies

13000 Deerfield Parkway, Building 200

Alpharetta, Georgia 30004

Attention: Gordon A. Ulsh

Telecopy No.: (678) 566-9171

With copies to:

Exide Technologies

13000 Deerfield Parkway, Building 200

Alpharetta, Georgia 30004

Attention: Law Department

Telecopy No.: (678) 566-9342

and

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Carter W. Emerson, P.C.

Telecopy No.: (312) 660-0374

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three Business Days after the same shall have been deposited in
the United States mail.

(e) Rule 144. So long as Company is subject to the reporting requirements under
the Exchange Act, it shall comply with such requirements so as to permit sales
of Registrable Securities by the holders thereof pursuant to Rule 144 under the
Securities Act.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto
including any person to whom Registrable Securities are transferred and becomes
an Additional Holder in accordance with this Agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law; Jurisdiction; Jury Waiver. This Agreement shall be governed
by, construed and enforced in accordance with the laws of the State of New York
without giving effect to the conflict of laws provisions thereof. Each of the
parties hereby submits to personal jurisdiction and waives any objection as to
venue in the County of New York, State of New York. Service of process on the
parties in any action arising out of or relating to this Agreement shall be
effective if mailed to the parties in accordance with Section 10(d) hereof. The
parties hereto waive all right to trial by jury in any action or proceeding to
enforce or defend any rights hereunder.

(i) Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(j) Entire Agreement. This Agreement represents the complete agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.

(k) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts (including by facsimile),
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

(i) Termination. Company’s obligations under this Agreement shall cease with
respect to any Person when such Person ceases to be a Holder. Notwithstanding
the foregoing, Company’s obligations under Section 5 and Section 6 shall survive
in accordance with their terms.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

EXIDE TECHNOLOGIES

By:      /s/ Francis M. Corby, Jr.     



    Name: Francis M.
Corby, Jr.
Title: Executive Vice President and Chief Financial Officer

2





TONTINE CAPITAL PARTNERS, L.P.



      By: TONTINE CAPITAL MANAGEMENT, L.L.C.,



      its general partner

By:      /s/ Jeffrey L. Gendell     



    Name: Jeffrey L. Gendell



      Title: Managing Member

TONTINE PARTNERS, L.P.



      By: TONTINE MANAGEMENT, L.L.C.,



      its general partner

By:      /s/ Jeffrey L. Gendell     



    Name: Jeffrey L. Gendell



      Title: Managing Member

TONTINE OVERSEAS ASSOCIATES, L.L.C.,
as investment manager to Tontine Overseas Fund, Ltd. and certain separately
managed accounts

By:      /s/ Jeffrey L. Gendell



    Name: Jeffrey L.
Gendell
Title: Managing Member
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.



      By: Tontine Capital Overseas GP, L.L.C.,



      its general partner

By:      /s/ Jeffrey L. Gendell



    Name: Jeffrey L. Gendell



      Title: Managing Member

3





LEGG MASON INVESTMENT TRUST, INC.

By:      /s/ Richard Wachterman     



    Name: Richard Wachterman



      Title: Secretary

4





ARKLOW CAPITAL, LLC

By:      /s/ Gregory Shrock     
Name: Gregory Shrock
Title: President


5